OMNITEK ENGINEERING CORP June 25, 2012 John Stickel Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington DC 20549 RE:Omnitek Engineering Corp. Registration Statement on Form S-1 File No. 333-181469 Acceleration Request Requested Date: July 2, 2012 - 12:00 PM (Noon) Eastern Daylight Time Dear Mr. Stickel: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Omnitek Engineering Corp. (the“Company”) hereby requests that the above-referenced Registration Statement on Form S-l (File No. 333-181469) be declared effective at the “Requested Date” set forth above or as soon thereafter as practicable. In connection with the acceleration request, the Company hereby acknowledges that: · should the Securities and Exchange Commission (the “Commission”) or the staff of the Division of Corporation Finance of the Commission (the “Staff”), acting pursuant to delegated authority, declare the Registration Statement on Form S-1(the “Filing”) effective, it does not foreclose the Commission from taking any action with respect to the Filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the Filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the Filing; and · the Company may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your courtesies and please contact us at your convenience if you require any additional information. Very truly yours, OMNITEK ENGINEERING CORP. /s/ Werner Funk By:Werner Funk Title: President and Chief Executive Officer
